              Case 2:19-cr-00680-JFW Document 168 Filed 08/31/20 Page 1 of 6 Page ID #:1489


                                                       United States District Court
                                                       Central District of California


UNITED STATES OF AMERICA vs. Maria Luisa Henao                            Docket No.             CR 19-680-JFW                  JS-3
T/N: Maria Luisa Henao Gonzalez                                                                  4 4 5 5 (last four digits)
                                                                          Social Security No.
Alternate ID: FL ID: FL98072559

                                                                                                                   Month      Day   Year
     In the presence of the attorney for the government, the defendant appeared in person on this date.              August    31   2020


 COUNSEL          Rauol J. Severo, Retained
                  (Name of Counsel)
      PLEA          x GUILTY, and the court being satisfied that there is a factual basis for the plea.       NOLO               NOT
                                                                                                           CONTENDERE           GUILTY
     FINDING       There being a finding of GUILTY, defendant has been convicted as charged of the offense(s) of:
                  Conspiracy to Commit Wire Fraud in violation of 18 U.S.C. § 1349 as charged in Count 1 of the
                  Two-Count Indictment filed on November 12, 2019

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER
          guilty as charged and convicted and ordered that:
Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Maria Luisa
Henao, is hereby committed on Count 1 of the Indictment to the custody of the Bureau of Prisons for a term of
33 months.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all
necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of two years under the
following terms and conditions:

1.         The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
           Office and Amended General Order 20-04.

2.         The defendant shall cooperate in the collection of a DNA sample from the defendant.

3.         During the period of community supervision, the defendant shall pay the special assessment and restitution in
           accordance with this judgment's orders pertaining to such payment.

4.         The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
           judgments and any other financial gains to the Court-ordered financial obligation.

5.         The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
           drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed
           eight tests per month, as directed by the Probation Officer.

6.         The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes
           urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from
           using alcohol and illicit drugs, and from abusing prescription medications during the period of supervision.
             Case 2:19-cr-00680-JFW Document 168 Filed 08/31/20 Page 2 of 6 Page ID #:1490

 USA vs.     4. Maria Luisa Henao [89941-298]                      Docket No.:   CR 19-680-JFW

7.       As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
         treatment to the aftercare contractors during the period of community supervision. The defendant shall provide
         payment and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no
         payment shall be required.

8.       The defendant shall participate in a gambling addiction program, as directed by the Probation Officer.

9.       The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport
         or any other form of identification in any name, other than the defendant's true legal name, nor shall the
         defendant use, any name other than the defendant's true legal name without the prior written approval of the
         Probation Officer.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $190,422.07 pursuant to 18 USC §3663A.

Restitution shall be paid according to the confidential victim list prepared by the probation office. The victims list,
which shall be forwarded from the Probation Office to the fiscal section of the clerk's office, shall remain confidential
If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless another
priority order or percentage payment is specified.

         Victim Loss Amount

         E. A.          $15,000
         M. A.          $22,600
         E. B.          $25,000
         L. C.          $15,600
         M. C.          $1,869
         J. E.          $2,700
         G. G.          $10,500
         P. G.          $10,953.07
         S. G.          $24,000
         I. M.          $4,000
         M. C. M.       $1,200
         M. L. M.       $3,000
         E. P.          $17,000
         M. R.          $20,000
         A. S.          $3,000
         A. T.          $14,000
         Total          $190,422.07

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to
the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after
release from custody, nominal monthly payments of at least $25 shall be made during the period of supervised release.
These payments shall begin 30 days after the commencement of supervision. Nominal restitution payments are ordered
as the Court finds that the defendant's economic circumstances do not allow for either immediate or future payment of
the amount ordered.
CR 104 (wpd 10/18)
                                                              2
                                         JUDGMENT & PROBATION/COMMITMENT ORDER
Case 2:19-cr-00680-JFW Document 168 Filed 08/31/20 Page 3 of 6 Page ID #:1491
           Case 2:19-cr-00680-JFW Document 168 Filed 08/31/20 Page 4 of 6 Page ID #:1492


The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                    STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                     While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant must not commit another federal, state, or local       9.    The defendant must not knowingly associate with any persons
      crime;                                                                     engaged in criminal activity and must not knowingly associate with
2.   he defendant must report to the probation office in the federal             any person convicted of a felony unless granted permission to do so
      judicial district of residence within 72 hours of imposition of a          by the probation officer. This condition will not apply to intimate
      sentence of probation or release from imprisonment, unless                 family members, unless the court has completed an individualized
      otherwise directed by the probation officer;                               review and has determined that the restriction is necessary for
3.   The defendant must report to the probation office as instructed by          protection of the community or rehabilitation;
      the court or probation officer;                                     10.   The defendant must refrain from excessive use of alcohol and must
4.   The defendant must not knowingly leave the judicial district                not purchase, possess, use, distribute, or administer any narcotic or
      without first receiving the permission of the court or probation           other controlled substance, or any paraphernalia related to such
      officer;                                                                   substances, except as prescribed by a physician;
5.   The defendant must answer truthfully the inquiries of the            11.   The defendant must notify the probation officer within 72 hours of
      probation officer, unless legitimately asserting his or her Fifth          being arrested or questioned by a law enforcement officer;
      Amendment right against self-incrimination as to new criminal       12.   For felony cases, the defendant must not possess a firearm,
      conduct;                                                                   ammunition, destructive device, or any other dangerous weapon;
6.   The defendant must reside at a location approved by the              13.   The defendant must not act or enter into any agreement with a law
      probation officer and must notify the probation officer at least           enforcement agency to act as an informant or source without the
      10 days before any anticipated change or within 72 hours of an             permission of the court;
      unanticipated change in residence or persons living in              14.   As directed by the probation officer, the defendant must notify
      defendant’s residence;                                                     specific persons and organizations of specific risks posed by the
7.   The defendant must permit the probation officer to contact him or           defendant to those persons and organizations and must permit the
      her at any time at home or elsewhere and must permit                       probation officer to confirm the defendant’s compliance with such
      confiscation of any contraband prohibited by law or the terms              requirement and to make such notifications;
      of supervision and observed in plain view by the probation          15.   The defendant must follow the instructions of the probation officer to
      officer;                                                                   implement the orders of the court, afford adequate deterrence from
8.   The defendant must work at a lawful occupation unless excused               criminal conduct, protect the public from further crimes of the
      by the probation officer for schooling, training, or other                 defendant; and provide the defendant with needed educational or
      acceptable reasons and must notify the probation officer at least          vocational training, medical care, or other correctional treatment in
      ten days before any change in employment or within 72 hours                the most effective manner.
      of an unanticipated change;
         Case 2:19-cr-00680-JFW Document 168 Filed 08/31/20 Page 5 of 6 Page ID #:1493



X   The defendant must also comply with the following special conditions (set forth below).

    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
                                  SANCTIONS

        The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest
or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18
U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g).
Interest and penalties pertaining to restitution, however, are not applicable for offenses completed before April 24,
1996.

       If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the
defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

       The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s
mailing address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18
U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any
material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the government
or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or
restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

       Payments will be applied in the following order:

               1. Special assessments under 18 U.S.C. § 3013;
               2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before
               the United States is paid):
                       Non-federal victims (individual and corporate),
                       Providers of compensation to non-federal victims,
                       The United States as victim;
               3. Fine;
               4. Community restitution, under 18 U.S.C. § 3663(c); and
               5. Other penalties and costs.

     CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                   SANCTIONS

        As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed
release authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing
their disclosure and (3) an accurate financial statement, with supporting documentation as to all assets, income and
expenses of the defendant. In addition, the defendant must not apply for any loan or open any line of credit without
prior approval of the Probation Officer.

       The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,”
or other pecuniary proceeds must be deposited into this account, which must be used for payment of all personal
expenses. Records of all other bank accounts, including any business accounts, must be disclosed to the Probation
Officer upon request.
             Case 2:19-cr-00680-JFW Document 168 Filed 08/31/20 Page 6 of 6 Page ID #:1494
 USA vs.     4. Maria Luisa Henao [89941-298]         Docket No.: CR 19-680-JFW



                                                           RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined
 on
 Defendant delivered on                                                      to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
     Commitment.
                                                           United States Marshal


                                                      By
            Date                                           Deputy Marshal

                                                       CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file
 in my office, and in my legal custody.
                                                           Clerk, U.S. District Court


                                                      By
            Filed Date                                     Deputy Clerk



                                        FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision,
(2) extend the term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of
them.

         (Signed)
                Defendant                                              Date



                     U. S. Probation Officer/Designated Witness        Date


CR 104 (wpd 10/18)                                            6
                                            JUDGMENT & PROBATION/COMMITMENT ORDER
